                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


SCHAFFER DAVIS,

                        Plaintiff,

        v.                                                       Case No. 19-C-878

SCHNEIDER NATIONAL CARRIERS INC.,

                        Defendant.


                                               ORDER


        On June 14, 2019, Plaintiff Schaffer Davis filed a pro se complaint, asserting that Defendant

Schneider National Carriers Inc. discriminated and retaliated against him in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., and the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq., when it denied his job application for an over-the-road

driving position. The court dismissed the complaint without prejudice for failing to state a claim

upon which relief can be granted and granted leave to file an amended complaint by July 19, 2019.

Plaintiff has not filed an amended complaint in this case. In light of Plaintiff’s failure to do so, this

case is dismissed. The Clerk of Court is directed to enter judgment accordingly.

        SO ORDERED this 23rd day of July, 2019.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court
